ON REHEARING.
Harwood, J.
The application for a writ of certiorari in this case was heard and determined at the July term of this court. {See same case, ante, p. 24.) Petition for rehearing was filed and granted. The jurisdictional question upon which the case was determined is worthy of the careful and extensive consideration which it has received; and in finally announcing our conclusions, some observations will be made upon the authorities cited, and the reasons urged by plaintiff’s counsel for a different construction of the constitutional provision governing the question than that announced in the original determination of the case. The authorities cited in support of plaintiff’s position are so far distinguished, and rest upon constitutional or statutory provisions so radically different, and so ample in scope, that such authorities tend strongly to support the conclusions originally announced in this case.
In the case of Clark v. Rugg, 20 Fla. 861, the provision of the Constitution of Florida which controlled the decision, reads as follows: “There shall be seven circuit judges appointed by *32the governor and confirmed by the senate, who shall hold office for eight years. The State shall be divided into seven judicial circuits, the limits of which are defined in this Constitution, and one judge shall be assigned to each circuit. Such judge shall hold two terms of his court in each county within his circuit each year, at such times and places as shall be prescribed by law. The chief justice may, in his discretion, order a temporary exchange of circuits by the respective judges, or any judge to hold one or more terms in any other circuit than that to which he is assigned. The judge shall reside in the circuit to which he is assigned.” The system there provided for bears a very close resemblance to the provisions controlling the appointment of our judges for the territorial government, which so lately prevailed here, and which our statute laws and our practice was adapted to. But that system bears no resemblance to that provided by our State Constitution for the establishment of our District Courts, and the election of judges thereof. In Florida the judges were appointed by the governor with the concurrence of the senate. This appointing power acted for the State at large, and the judge was appointed for the State, but assigned, of course, to one circuit, with power given to the chief justice to direct exchange of circuits, or to direct a judge assigned to one circuit to go into another and hold a term or terms of court. The likeness to our territorial system is so striking no comment is needed to show the similarity. This-suggestion is made because counsel for plaintiff insists that the practice they contend for has always been the practice, “under our statutes.”
It may also be observed that the differences between the establishment of our territorial District Courts and the State District Courts are so striking as to need no comment; and for that reason to cite the practice under our former territorial system, or the Florida authority,lends no aid in determining the question before us. Our State Constitution defines the boundaries of eight judicial districts. (§ 13, art. viii.) The judges of the District Courts are not chosen by the electors of the State at large, or appointed by the governor and senate, acting for the State at large, and assigned to one district; but our District Court judges are elected for each district defined *33by the Constitution by the electors of such district. (§ 12, art. viii.) The only authority of law now in force by which one district judge may exercise his office in and for a district other than that for which he is elected, is the clause in section 12, article viii., that “any judge of the District Court may hold court for any other district judge, and shall do so when required by law.”
The jurisdictional question involved in Clark v. Rugg, supra, arose in this way: Judge Walker was the regular judge assigned to and resident in the second circuit, in which was Leon County. Judge Vann of the third circuit was assigned to hold the spring term in Leon County. During said term, while Judge Vann was presiding in Leon County, Judge Walker, the resident judge in said second circuit, made an order at chambers, appointing a receiver in an action pending in Leon County. The point raised was that Judge Walker was not the circuit judge for that county during said spring term, and hence that the appointment of a receiver, in an action pending in said county, by Judge Walker at chambers, was void for want of jurisdiction. This was held to be so. In passing upon the point the court say: “ The decision of a case in North Carolina, in respect to the status and jurisdiction of the judge, where one is assigned to hold a term in the place of another, seems to meet the first question in this case. It is there decided by the court that when the governor requires a judge to hold a term of court, regular or special, for some county, outside of his own district, the authority of the judge is special; the jurisdiction of the proper judge is superseded by the substituted judge in that county, during the specified term, in respect to all cases pending in the specified county. (Bear v. Cohen, 65 N. C. 511.) This concise statement of the law is so appropriate to the circumstances and the constitutional provision of our own State (Florida) we adopt it as expressing the view of this court. Judge Vann, having been designated agreeably to the terms of the Constitution to hold the specified term in Leon County, became pro hao vice, the judge of the circuit for Leon County during the continuance of the term, as to all cases pending in that county in the Circuit Court, and the authority of the resident judge as to such causes was in the mean time superseded.”
*34In the case of Bear v. Cohen, supra, it appears that the governor, under authority of a provision of the Constitution of North Carolina, had directed Judge Watts of the Sixth Judicial District to hold the spring terms of court in Wilson and Craven counties, which were in the third district. While so holding court, he made an order in a case pending in Wayne County in the third district, but in a county where he had not been directed to act. It was held that Judge Watts had no jurisdiction to make said order affecting a case pending in Wayne County, and that the order was therefore void; and it was further held that Judge Watts superseded the resident judge, in the counties where he was directed to hold court, while he presided there.
We have quoted from said cases to show how far the same are distinguished from the case at bar by reason of the different constitutional provisions controlling the decisions, and also to show that following those cases would lead directly to the conclusion that Judge Hunt was superseded and his judicial powers suspended, so far as his own district was concerned, while Judge Galbraith was temporarily holding court in Lewis and Clarke County, which is the First Judicial District. It would alsq follow that Judge Hunt’s judicial acts, while Judge Galbraith was there holding court, were of course null and void. This, we think, would be a violent construction of our Constitution not contemplated or intended by the framers thereof. The record shows that Judge Hunt also presided in his court to dispose of general matters pending on the twenty-third day of June, and Judge Galbraith, on the same day, proceeded with the trial of the cause which had been on trial before him on the Saturday preceding.
We are cited to the case of Morriss v. Virginia Ins. Co. 85 Va. 588. In that case the judge whose jurisdiction was questioned w'as the judge of the Hustings Court of the city of Eichmond, acting as the judge of the Chancery Court of Eichmond. He acted as such, however, under the following statute: “ During the absence of the judge of said Chancery Court, or the inability of said judge from any cause to hold a term of his court, or to sit in any particular case, or discharge any duty required by law, the said term may be held, or said cause may *35be tried, or said duty may be performed by any circuit judge, or by the judge of the Hustings Court of the city of Richmond.” It is difficult to see where the room is left, in which to thrust an objection to the jurisdiction of the judge of the Hustings Court to lawfully perform any duty or function of the judge of said Chancery Court, under said statutes, whenever the event happened which made it lawful for the judge of the Hustiugs Court to act as judge of the Chancery Court. But an objection was made, and the Supreme Court of Appeals, in passing upon such objection, said: “ The answer is that when the judge of the Hustings Court was by authority of law sitting as the judge of the Chancery Court, and holding a term of that court, or trying a case therein, he was the judge of that court. He became such by authority of the law by which he lawfully ascended the bench, and any law which referred to the judge of that court, and granted any powers, granted such powers to him. Any other construction of the law would be unreasonable.” The court here referred to the law which has just been quoted, which provided that when the regular judge of the Chancery Court was absent, or unable from any cause to hold a term, or to sit in any particular ease, or discharge any duty required by law, the said term may be held, or said cause tried, or said duty performed by the substituted judge. The objection that the substituted judge, acting under such law^ did not have power to exercise all the judicial functions, and perform all the duties of judge of the Chancery Court of Richmond, might justly be characterized as unreasonable. If we had a statute or constitutional provision of such amplitude before us there could be no difficulty in settling the question of jurisdiction involved in the case at bar. The case has no bearing in support of plaintiff’s position. The only inference we can draw from it, bearing upon the case at bar, is that if such a provision of law was necessary to authorize the substituted judge to perform all the duties of the regular judge in vacation, as well as in holding court in that case, then is not such a provision of law necessary in this case to sustain the jurisdiction of a judge of the District Court in performing all the duties óf another district judge, both in holding court and in vacation?
Plaintiff’s counsel cite the case, Ex parte Angus, 28 Tex. App. *36293, a case arising in Texas, where one district judge heard a writ of habeas corpus at chambers for another district judge. The jurisdiction of the judge who heard the writ being questioned the court of appeals said: “ It may be contended that Burke being absent, Tucker, to obtain jurisdiction, must issue the writ himself, and make it returnable before him (Tucker). We answer this by this proposition: Burke being absent, if Tucker could issue and hear the writ, he evidently could hear a writ which had been legally issued by Burke. In support of this proposition we refer to article 1124 of the Bevised Statutes. ‘Any judge of the District Court may hold court for or with any other district judge, and the judges of the several District Courts may exchange districts whenever they may deem it expedient to do so.’” If these judges could lawfully exchange districts, then in that way the judge of one district could become the judge of another district throughout the whole extent thereof, for all the courts thereof, and for all judicial and ministerial purposes devolving upon the judicial office. This of course would include any duties to be performed at chambers. In addition to that, any district judge was authorized to hold court for, or with, another district judge. The law, controlling the decision in this ease, renders it inapplicable to the case at bar.
The case of Empire L. & C. Co. v. Engley, 14 Colo. 289, and the case of Wyers v. State, 21 Tex. App. 448, shed no light on the question involved in the ease before us. In the former case the sole question raised was as to which judge should settle and authenticate the bill of exceptions. It was held that the same should be done by the judge who presided at the trial and made the rulings excepted to. In the latter case it appears that the only question was as to whether it appeared by the record, that the judge who presided was authorized to preside at the trial. The court answered that question by observing that the record showed that the judge who tried the cause was presiding in exchange with the regular judge of the district. This was held a sufficient showing.
A case more nearly in point than any other brought to our attention is the case of People v. O’Neil, 47 Cal. 109, cited by respondent’s counsel. In that case the court say: “ The order *37recites that the writ was returnable before the undersigned district judge of the Fourteenth Judicial District, presiding in the Sixth Judicial District Court. But it appears from the order of Justice Sprague, ordering the writ to be returned before Judge Reardon, that it directs the return to be made before the Hon. T. B. Reardon at the District Court-room, in the city of Sacramento, and omits any reference to the fact that he was then presiding in the Sixth Judicial District Court. But it further appears that at the time when the habeas corpus case was being heard before Judge Reardon, the District Court for the Sixth Judicial District for Sacramento County was in session presided over by Judge Ramage, the judge of that court.” Under that state of facts the court observed: “It is legally impossible that Judge Reardon, when he made the order, was presiding judge of the Sixth Judicial Court, which was at that time in actual session, presided over by its own judge, and the order was improperly placed amoug the files of the court.” The contempt proceedings for the violation of the order were declared null and void for want of jurisdiction. It is proper to observe that a question of practice decided in that case is decided otherwise in a later California case, Tyler v. Connolly, 65 Cal. 28; but the soundness of the reasoning and the conclusion reached upon the point under consideration has never been questioned by any court to our knowledge, and had the case been brought up by certiorari, the same result would have been reached, and no question of practice involved.
The case of Gale v. Michie, 47 Mo. 326, involving a question of jurisdiction, which was determined by construing a provision of the Missouri Constitution, we think has a strong bearing, by analogy, upon the case at bar. The point iu controversy, as well as the conclusion reached by the Supreme Court of that State, is stated by Judge Philemon Bliss as follows: “The question then arises whether the judge of the Gasconade Circuit Court, being himself interested in the cause, had a right to call upon a judge of a neighboring circuit, who was present, to sit and determine said cause. If he had such right he must have obtained it from the Constitution of the State, for it will not be pretended that considerations of convenience or of fairness merely will control the jurisdiction of *38a court, or point out the judge who is entitled to hold it. Reliance, doubtless, was had upon section 17 of article vi. of the Constitution, which reads as follows: ‘ If there be a vacancy in the office of judge of any circuit, or if he be sick, absent, or from any cause unable to hold any term of court of any county of his circuit, such term of court may be held by a judge of any other circuit; and at the request of the judge of any circuit, any term of court in his circuit may be held by the judge of any other circuit.’ In this case both judges evidently construed the authority given a judge of another circuit to hold one of the terms of the Gasconade Circuit Court, at the request of its judge, as also giving authority to sit in a particular cause at his request, the term being held by himself. But no such authority is contained in the section, either directly or by implication.” If, then, the power to call in another circuit judge to hold a term of court gives no authority expressly^or by implication, to call in such judge to hold part of a term, or try one cause, a fortiori, it must be said that the authority to call in another district judge “to hold court” does not confer authority on the substituted judge, to exercise powers and discharge duties not involved in holding court; that is, to exercise the powers of the resident judge of the district at chambers in vacation. Under our system, any district judge has power to go into another judicial district aud hold court for another district judge. But we are confident that the framers of our State Constitution did not contemplate that the judges of the District Court should exercise concurrent jurisdiction in one district, until the authority so to do was given by legislation: First, because the Constitution provides (§ 12, art. viii.), that one judge shall be chosen in each district by the electors thereof; secondly, because the Constitution provides that the legislative assembly may increase the number of judges in any district. (§ 14, art. viii.) If this view is correct, there could have been only one district judge of the first district when the order in question was made, and if Judge Galbraith was the judge of said district to all intents and purposes, not only to hold court, but to exercise the judicial functions out of court in vacations, until the completion of the trial or trials which were progressing before him, it follows that Judge Hunt was *39superseded during that time. The record shows that when Judge Galbraith issued said order of injunction at chambers, Judge Hunt was in his district in the City of Helena where the District Court for the district was held; and further, that while Judge Galbraith was there after the trial of the cause before him had commenced, Judge Hunt presided in his own court to dispose of general matters pending, when Judge Galbraith was not actually occupying the bench, and when Judge Hunt left the bench Judge Galbraith proceeded with said trial.
It is contended by counsel for plaintiff that the statute authorized Judge Galbraith to issue said order at chambers, and the following provision is cited: “An injunction is a writ or order requiring a person to refrain from a particular act. The order or writ may be granted by the court in which the action is brought or by a judge thereof, and when made by a judge may be enforced as the order of the court.” (§ 172, Code Civ. Proc.) To support the position of plaintiff’s counsel it is contended that because Judge Galbraith held court in the first district on Saturday and court having adjourned until Monday, and Judge Galbraith not having finished the trial of the cause on trial before him, and presided again on the following Monday, thereby he was judge of the said court during the interim from the adjournment on Saturday until court convened on Monday, or in the language of the statute, he was “a judge thereof;” that is, judge of the court wherein the action was pending in which injunction was sought, and therefore the statute referred to him. We will dwell upon this proposition a moment, although the record shows as before observed-that Judge Hunt was in his district at the place where the First Judicial District Court is held, at the time the order of injunction, was issued, and that Judge Hunt convened his court on the following Monday morning, passed upon motions and demurrers, and thereafter Judge Galbraith held court and proceeded with the trial whicli had been progressing before him on the preceding Saturday. If the trial proceeding before Judge Galbraith in the first district had been finished on Saturday, and he had no further engagement to hold court in the first district at that time, it would hardly be contended that when he descended from the bench, having finished his engagement there, he would *40still have held judicial authority in the first district, although he may have remained in the city of Helena some time. But because he had not finished the trial of said cause, that is, because he proposed to hold court for the judge of the first district at a future time, he still held the judicial power in and for the first district, during the interim, and could issue orders in vacation, in other cases pending there, until that intention was fulfilled. But how would it be if that intention to hold court at a future time was never fulfilled by that judge? Suppose the parties during the interim should settle the controversy, and dismiss the action independently of such judge, by causing the clerk of the court to enter an order of dismissal in the register, as could be done under section 242 of the Code of Civil Procedure; or suppose that from sickness of the judge or his family, or of some of the litigants, counsel, jurors, or from other cause the further progress of the trial had been postponed for, say, ten days; or suppose again, that at the close of such trial, a motion was made to arrest judgment, or a motion of some other character, which the judge reserved under advisement for a fortnight; and under some such conditions Judge Galbraith left off holding court, and Judge Hunt proceeded with the regular business of his court, which is under the Constitution “always open for the transaction of business except on legal holidays and non-judicial days” (§ 17, art. viii.); would Judge Galbraith still have been judge of the First Judicial District Court during the interim? He would according to the theory of plaintiff’s counsel, and would be authorized to issue orders at chambers, in cases pending in the First Judicial District Court. But suppose again, that while the judge was presuming to hold such ephemeral jurisdiction by virtue of a precarious link of unfinished business which connected his judicial power with such other district, the parties should without his knowledge settle the controversy and dismiss the action, such judge would have no unfinished matter requiring him to return to that bench. Thereby would be broken the uncertain tenure, whereby such judge was presuming to hold a jurisdiction, and was acting, at chambers, upon other matters pending in such district; and such judge would be thereby divested of all judicial power in such foreign district.
*41We do not think that after careful consideration of the subject it will be seriously argued, that under such convertible, capricious, and uncertain conditions and contingencies, the judge of one district can retain his jurisdiction as judge of a court, in another district, in vacation when he is not holding such court. We are irresistibly drawn to the conclusion that such a theory is untenable, and that the proper construction of the constitutional provision in question, is that when a judge of one district goes into another to hold court, he is judge of the latter court while he presides; and further, that it requires legislation to enable the district judges to go into districts other than their own, and become the judge of such other district to all intents and purposes for temporary occasions.
Many suggestions are made in the petition for rehearing which rest wholly upon considerations of conveuience. We do not regard these suggestions as entirely out of place in illustrating the effect, where two reasonable constructions are possible. This court was not unmindful of those considerations when this case was originally determined. We fail to see, however, that the conditions or circumstances surrounding the litigants in question were inconvenient at the time said order was made. Judge Hunt of the first district was in his district at the time empowered by law to issue the order in vacation at chambers, while another district judge was presiding over the court of that district the same day on which the order was issued, and such order could have been issued as a court order. The suggestion addressed to this court, that “ there might be a suspension of the writ of injunction indefinitely,” or that the writ would be unavailable as a safeguard to protect the rights of property, by reasons of the jurisdiction of the district judges, as we regard the constitutional provisions on that subject, is equally specious. When we consider that the Constitution provides for eight judicial districts in the State, and a district judge resident in each district, with provision that in case of vacancy the governor may fill the same by appointment, with the provision that in districts comprising only one county, the District Court shall always be open for the transaction of business, except on holidays and non-judicial days; and in districts composed of more than one county the judges may fix the terms of court, which
*42shall not be less than four per annum, with the provision that any judge of the District Court may hold court for any other district judge; and the statute providing that the resident district judges are empowered to issue the order of injunction at chambers, as well as by way of a court order; and that said order may be issued by a non-resident district judge as a court order when holding court in another district; under such conditions as these the criticism is without force or justification.
If the framers of our Constitution had intended to provide that the district judges might exchange districts ad libitumi, and thereby the district judge of one district become invested with all the judicial power in and for another district, of course they would have so provided. It is fair to presume that they had before them the Constitutions of other States framed on that theory of establishment of District Courts, and the jurisdiction of such courts and the judges thereof, as well as knowledge of the construction of such provisions by the courts. But they adopted no such language. It will be observed that authority to “exchange districts” involves infinitely more than authority to “hold court for any other district judge.” Under authority “to exchange districts,” Judge Hunt, whose district com-pi-ises only one county, might exchange districts with Judge Galbraith, and thereby become immediately invested with all the judicial power of district judge of a district comprising three counties, not only tG hold all courts of such counties, but he could exercise all judicial powers devolving upon the office of district judge of the latter district in holding court and in vacation; whereas, if he was called upon to “hold court” for Judge Galbraith, it might be for a day, or for the trial of one cause in Jefferson County only, and Judge Galbraith might proceed to hold court in another county of his own district, andv exercise his judicial power in vacation throughout his own district. Is it to be presumed that the framers of our Constitution adopted language without duly weighing its import and scope of meaning as distinguished from other forms, especially where other forms have been construed?
Mr. Cooley, upon this subject, says: “ In interpreting a clause we must presume that words have been employed m their natural and ordinary meaning. As Marshall, C. J., says: ‘ The framers *43of tlie Constitution and the people who adopted it must be understood to have employed words in their natural sense, and to have intended what they have said/ This is but saying that no forced or unnatural construction is to be put upon their language; and it seems so obvious a truism, that one expects to see it universally accepted without question; but the attempt is made so often by interested subtlety and ingenious refinement to induce the court to force from these instruments a meaning which their framers never held, that it frequently becomes necessary to redeclare this fundamental maxim.” (Cooley’s Constitutional Limitations [5th ed.], 71.) Again, the same author observes: “ Every such instrument is adopted as a whole, and a clause which, standing by itself, might seem of doubtful import may yet be made plain by comparison with other clauses or portions of the same law.” (Cooley’s Constitutional Limitations [5th ed.], 70.)
Although the framers of our Constitution went far in providing for the convenient administration of justice in our State, a study of that instrument plainly shows that they left to the legislative assembly the further enactment of provisions to render the administration of justice still more convenient and speedy, by providing in detail for supplying temporary vacancies, or absence or disabilities, occurring in respect to the office of district judge (§§ 12, 13, 14, 17); and we cannot supply all that may be needed by construction. Indeed the clause in question is so direct, plain and concise, there is no room for interpretation between two or more possible constructions. Nor is the position plaintiff’s counsel contend for supported by any implication to be found in said clause by any authorized rule of intepretation. We think the construction or implication contended for by plaintiff’s counsel would involve greater inconvenience, uncertainty, and derangement in the working of our judicial system, than is involved in following the plain meaning expressed in the clause in question. We leave the clause to be given its fullest scope and import, in the investiture of any district judge with power to hold court in another district; and with every implication necessary to clothe such judge with every power and attribute which can be exercised in fulfilling the office of presiding over or holding court in another district,, *44The exercise of no such power is questioned in this case. After much careful study of the Constitution, and authorities in reference to this subject, we see no reason why an enactment similar to the "Virginia law referred to, supra, may not be put in force in this State with some further provisions to authorize a State officer by requisition to call upon a district judge to hold court, and perform all other duties of district judge of another district, when the judge of such district is unable from any cause to discharge the same.
In order to give weight to the argument of counsel for plaintiff it has been questioned, that if the jurisdiction contended for has not been given by the Constitution, the legislature has no power to pass such an act as suggested. If the legislature cannot so provide it is because the Constitution prohibits it. The legislature is the supreme law-making power for the State, on all rightful subjects of legislation, except as restricted by the Constitution. (Cooley Constitutional Limitations [5th ed.], 105-109.) There is no such prohibition in that instrument. There is express authority given to the legislature to change the boundaries of judicial districts. Thereunder a county may be taken from the jurisdiction of one judge and placed permanently under the jurisdiction of another judge for all judicial purposes. Cannot that which may be done permanently be also done temporarily? Moreover, it may be said upon authority that the legislature is competent to add statutory jurisdiction to constitutional jurisdiction, provided that the statutory jurisdiction is in harmony with, and does not infringe or curtail the constitutional jurisdiction. (Harris v. Vanderveer’s Executor, 21 N. J. Eq. 424; Supervisors v. Arrighi, 54 Miss. 668; Martin v. Harvey, 54 Miss. 685; Bank of Mississippi v. Duncan, 52 Miss. 740; People v. Hurst, 41 Mich. 328; Wells on Jurisdiction, 54.)
Some suggestions herein may be subject to the criticism of being mere dieta; but this subject has been argued with such zeal and ability by the learned counsel, and engages such interest of the judiciary and bar of the State, as well as able gentlemen who aided in framing the Constitution so lately adopted, we have felt justified in giving the subject a broad and extended discussion.
*45From all the points of view from which the subject has been examined, following authority, sound rules of interpretation, and reasoning, we must adhere to the conclusions originally reached in this case
Blake, C. J., concurs.